DETAILED ACTION
Notice to Applicant
Claims 1-16 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 is directed towards “an electrode, comprising a plurality of porous microparticles, an organic binder, and a carbon source.” Claim 9 is directed towards “porous microparticles [that] comprise about 80% by weight of the electrode.” The specification only refers to “Electrodes […] that include a plurality of microparticles comprising Ge grains, an organic binder, and a carbon source” (see instant paragraph 0008). There is ambiguity, therefore, in the claims concerning whether the electrode comprises microparticles in addition to organic binder and a carbon source, or whether the microparticles themselves are composed of binder, Ge grains, and a carbon, as disclosed and described in the specification. This leads to indefiniteness in claim 9, where it is unclear whether the claim requires that the electrode be 80 wt% Ge or just “about 80% by weight” microparticles comprising Ge, binder, and carbon with some other undisclosed material making up the remainder. The claims have been interpreted to require “microparticles” comprising Ge, binder, and carbon, and “about 80 wt% Ge particles” in line with the experimental disclosure of the instant specification. The dependent claims are rejected for depending on a rejected claim.
Claims 2-4 and 9-10 are also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The term “about” in claims 2-4 is a relative term which renders the claim indefinite. The term “about 5 µm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the claimed ranges might be read fairly narrowly, it is unclear what the intended scope of a limitation like “about 5 µm” or “about 100 nm” is, since the prior art teaches roughly the same order of magnitude for such particles. Does 90 nm read on the limitation, for example? What about 70? This seems particularly to be the case because the instant specification does not appear to indicate that there are unexpected results for the more narrowly claimed limitations over the broader claimed ranges. The claims have been interpreted broadly as within 1 significant figure of the claimed amount: e.g. “about 5 µm” reads on prior art teachings of 4-7 microns and “about 100 nm” reads on prior art teachings of 10-200 nm.
Claim 10 is rejected for ambiguity concerning the conditions under which the charge capacity is calculated. The charge/discharge capacity of the Ge-based anodes is dependent on the rate. Claiming a specific capacity is therefore interpreted to be a limitation of intended use. Higher rates tend to destabilize the material and lead to capacity loss. Under very small rates a germanium electrode would be expected to approach the theoretical capacity of 1620 mAh/g, and any Germanium-based electrode disclosed in the prior art would be presumed to read on a claim of about ~1500 mAh/g at least under some theoretical conditions. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (Cho et al. “Tetragonal Phase Germanium Nanocrystals in Lithium Ion Batteries.” ACS Nano 2013, 7, 10, 9075-9084).
	Regarding Claims 1, 6, and 7, Cho teaches:
an electrode comprising a plurality of porous microparticles (see Fig. 1 showing pores)
a polyacrylic acid binder and super P conductive carbon (p. 9082 “experimental section”)
each porous microparticle comprising a plurality of Ge grains bonded to one another comprising cubic Ge, and each microparticle defining nanopores between individual Ge grains (Fig. 1, p. 9079) 

    PNG
    media_image1.png
    694
    692
    media_image1.png
    Greyscale

	Regarding Claim 10, Cho teaches:
wherein the charge capacity at low rates is “about 1500 mAh/g” (see Fig. 2, showing close to 1500 mAh/g for low rates) and would be expected to hold such a charging capacity under sufficiently low rates of e.g. 0.01C or the like
	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114.
	Regarding Claims 11 and 12, Cho teaches:
two-step alloying reaction with Li, with alloy formation of Li22Ge5 (page 9075-76, table 1 etc.)
	These limitations are deemed to be inherent properties of metallic Ge that depend on the use of the material. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. 
	Regarding Claims 13-16, Cho teaches:
an electrode paste bonded to a foil via the binder, a separator, a Li counter electrode, and a liquid electrolyte that would infiltrate the pores of the electrode (p. 9082 “experimental section”)
Claims 1-4, 6-7, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klavetter (Klavetter et al. “A high-rate germanium-particle slurry cast Li-ion anode with high Coulombic efficiency and long cycle life.” Journal of Power Sources 238 (2013) 123-136).
	Regarding Claims 1, 6-7, and 11-16, Klavetter teaches:
an electrode comprising a plurality of porous microparticles (p. 132) comprising Ge grains of about 100 nm (p. 134), polyacrylic acid binder, and Super P carbon black (p. 135)
the Ge grains being cubic crystalline (p. 127) and bound together with nanopores between the grains (Fig. 7)
undergoing a two-step lithiation process (pp. 125 and 127)
with a liquid electrolyte, Li counter-electrode and electrode foil (p. 125)

    PNG
    media_image2.png
    890
    862
    media_image2.png
    Greyscale

	Regarding Claims 2-3, Klavetter teaches:
microparticles having a size of about 5 microns (Fig. 7e, 7h), that with the principle of selection inherent to a claim directed towards an electrode “comprising microparticles” can be chosen to “average” within the claimed amount
	Regarding Claim 4, Klavetter teaches:
grains of about 100 nm (Fig. 7, p.133)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klavetter and/or Cho, in view of Yushin (US 2012/0088155 to Yushin et al.).
	Regarding Claim 5, neither Klavetter or Cho teach alginate binder. Yushin, however, from the same field of invention, regarding a Li-ion electrode that can comprise germanium (para 0063), teaches that alginate is a water soluble binder substitutable for polyacrylic acid or cellulose binders (paras 0068-0069). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klavetter and/or Cho.
	Regarding Claim 8, acetylene black is a well-known substitute for carbon black in the art. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). See e.g. US 2012/0156562, cited in the IDS filed 2/3/2021, at paragraph 0044 for evidence of the ordinary skill in the art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klavetter and/or Cho, in view of Ouyang (CN 103247803 to Ouyang et al., the Office cites to provided English translation).
	Regarding Claim 9, Klavetter and Cho do not teach embodiments with about 80 wt% germanium in the electrode. Ouyang, however, from the same field of invention, regarding a germanium electrode with carbon and binder additives (page 4), teaches a range of germanium compositions from about 25 wt% (example 4) to more than 80 wt% (example 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to use up to 80 wt% germanium in modified electrodes of Klavetter/Cho with the motivation to enhance the specific capacity of the electrodes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2012-033371 teaches a flake germanium electrode
US Patent No. 2,837,591 teaches a germanium anode cell
Cui et al. “A Germanium-Carbon Nanocomposite Material for Lithium Batteries.” Adv. Mater. 2008, 20, 3079-3083.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723